


Empire Resorts, Inc.
204 State Route 17B
Monticello, NY 12701


May 29, 2014


To Whom It May Concern:
We write with reference to the Settlement Agreement and Release between Stanley
Stephen Tollman, Bryanston Group, Inc., Empire Resorts, Inc., Kien Huat Reality
III, Ltd, Colin Au Fook Yew and Joseph D’Amato dated June 12, 2013 (the
“Agreement and Release”). All defined terms in this letter shall have the same
meanings as set out in the Agreement and Release.
The Parties acknowledge that the Tollman Settlement, set forth in Section B of
the Agreement and Release, has been completed and satisfied. Accordingly, there
are no outstanding Tollman Preferred Shares.
Pursuant to Section L.9 of the Agreement and Release, the Parties desire to
modify the Agreement and Release as follows:
(1)
Empire shall have the right to cause Bryanston to sell, convey, assign and
transfer to Empire, and Empire shall at the same time redeem, purchase and
acquire in full from Bryanston from funds legally available to Empire to effect
such payment, all of the Bryanston Preferred Shares (an “Early Redemption”) for
an amount equal to that set forth in the Settlement Agreement and Release
calculated on the date of the Early Redemption as if there had been a Concord
Event on that date, notwithstanding whether a Concord Event actually occurs. For
the avoidance of doubt, Empire shall have the right to cause an Early Redemption
of all of the Bryanston Preferred Shares at a time of Empire’s own choosing
prior to any Concord Event for an amount consistent with the schedule set forth
in the Settlement Agreement and Release.

(2)
Regardless of whether a Concord Event occurs, Bryanston will be required to
sell, convey, assign and transfer to Empire, and Empire will be required to
redeem, purchase and acquire in full from Bryanston from funds legally available
to Empire to effect such payment, all of the Bryanston Preferred Shares at any
time when Empire is awarded a Gaming Facility License by the New York State
Gaming Facility Location Board and the New York State Gaming Commission and any
required license issuance fee has been paid in connection with the proposed
construction of a planned casino, hotel, and racetrack at the site of the former
Concord Resort in Sullivan County, New York (a “Mandatory Redemption”). The
Mandatory Redemption will be for an amount equal to that set forth in the
Settlement Agreement and Release calculated on the date of the Mandatory
Redemption as if there had been





--------------------------------------------------------------------------------




a Concord Event on that date, notwithstanding whether a Concord Event actually
occurs.
For the avoidance of doubt, it is expressly agreed that unless and until Early
Redemption occurs in compliance with the terms of this side letter, the existing
terms and conditions of the Agreement and Release remains unaffected and the
obligations unmodified; and specifically Clauses C 1 to C 6 of the said
Agreement and Release remain in full force and effect unaffected in any way by
this side letter.  The purpose of this side letter is to enable an early release
and payment in the same amounts as set out in Clauses 1 – 6 of the Agreement and
Release in the event there is an Early Redemption or Mandatory Redemption even
if the Concord Event has not occurred.
  
[REMAINDER OF PAGE INTENTIONALLY BLANK. SIGNATURE PAGES FOLLOW.]

2

--------------------------------------------------------------------------------






If the foregoing is agreeable to you, please signify your acceptance of the
terms and conditions set forth herein by placing your signature in the space
provided below.
Very Truly Yours,
EMPIRE RESORTS, INC.
By:     /s/ Joseph A. D'Amato
Title:    CEO


ACKNOWLEDGED AND AGREED TO BY:


BRYANSTON GROUP, INC.


By:     /s/ Michael W. Kidd - Director
    


KIEN HUAT REALTY III, LTD.


By:     /s/ Gerard Lim Ewe Keng
    
Stanley S. Tollman


/s/ Stanley S. Tollman


Colin Au Fook Yew


/s/ Colin Au Fook Yew


Joseph D’Amato


/s/ Joseph D' Amato



3